                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


UNITED STATES OF AMERICA                       §
and THE STATE OF TEXAS, ex rel.                §           Civil Action No. 4:18-cv-00123
HICHEM CHIHI,                                  §
                                               §
               Plaintiff-Relator,              §
                                               §           Judge George C. Hanks, Jr.
   v.                                          §
                                               §
CATHOLIC HEALTH                                §           Magistrate Andrew M. Edison
INITIATIVES, et al.                            §
                                               §
                 Defendants.                   §
                                               §
                                               §
                                               §
                                               §


    UNITED STATES’ CONSENT TO A DISMISSAL OF THIS ACTION WITHOUT
                             PREJUDICE

        The Relator has filed a Notice of Dismissal seeking the dismissal of Defendant Sleep

Enterprises, LLC d/b/a Apnix from the above-captioned False Claims Act qui tam action. The

United States believes this dismissal is in the public interest.

        Pursuant to Fed. R. Civ. P. 41(a)(1) and the provisions of the False Claims Act, 31 U.S.C.

§3730(b)(1), the United States hereby consents to the dismissal of this action against Defendants,

provided the dismissal is without prejudice as to the United States.
                                           Respectfully submitted,


                                           RYAN K. PATRICK
                                           UNITED STATES ATTORNEY


                                           /s/ Vikram Arora
                                           VIKRAM S. ARORA
                                           Assistant United States Attorney
                                           Southern District of Texas Bar # 3575082
                                           1000 Louisiana, Suite 2300
                                           Houston, Texas 77002
                                           Telephone: (713) 907-5615
                                           Facsimile: (713) 718-3309
                                           Email: Vikram.Arora@usdoj.gov




                                 CERTIFICATE OF SERVICE

       I hereby certify on this 3rd day of September, 2020 that a true and correct copy of the
foregoing notice was served by electronic mail, to:

Ruth Brown
Loevy & Loevy
311 N. Aberdeen St., 3rd Floor
Chicago, Illinois 60607
(312) 243-5900
ruth@loevy.com
Attorney for Relator

                                                  /s/ Vikram Arora
                                                  Vikram S. Arora




                                              2
